DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 21, 22, 25, 27-40 are pending wherein claims 21, 27, 35 are in independent form.
3.	Claims 1-20, 23, 26 have been cancelled.
Response to Arguments
4.	Applicant’s arguments, see Pre-Brief Conference Request, filed on 11/17/2021, with respect to the rejection(s) of claim(s) 27-34 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 27-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
cancel, at the UE, a reception of the RRC configured DL physical channel or DL signal received from the NR base station in accordance with the semi-static DL-UL assignment to resolve the conflicting DL-UL direction in the one or more symbols”. Claim recites to cancel a reception of RRC configured DL physical channel or DL signal. Claim again recites receiving DL physical channel or DL signal from the NR base station (“cancel, at the UE, a reception of the RRC configured DL physical channel or DL signal received from the NR base station”). When RRC configured DL physical channel or DL signal is cancelled, then RRC configured DL physical channel or DL signal should not be received from the NR base station. But the claim recites to receive RRC configured DL physical channel or DL signal from the NR base station (“RRC configured DL physical channel or DL signal received from the NR base station”) even when RRC DL physical channel or DL signal is cancelled in accordance with the semi-static DL-UL assignment. Again, when RRC configured DL physical channel or DL signal is received from the NR base station (“RRC configured DL physical channel or DL signal received from the NR base station”), then RRC configured DL physical channel or DL signal reception is not cancelled in accordance with the semi-static DL-UL assignment. When RRC configured DL signal is received from the NR base station, then the reception of RRC configured DL signal is not cancelled. When the reception of a DL signal (RRC configured DL signal) is cancelled, how can that DL signal (RRC configured DL signal) be received (“RRC configured DL physical channel or DL signal received from the NR base station”). Therefore, the claim limitation is reception of a received signal (cancel, at the UE, a reception RRC configured DL physical channel or DL signal RRC configured DL physical channel or DL signal received from the NR base station from the NR base station). When a signal is received, the reception of that signal is not cancelled. As the claim is not clear, the scope of the claim can not be determined.
		Claim 35 recites limitations similar to claim 27 above (“cancel a reception of a DL signal received over the RRC configured DL physical channel from the NR base station in accordance with the semi-static DL- UL assignment received from the NR base station”) and thereby, is rejected for the reasons discussed above with respect to claim 27.
		Claims 36-40 depend upon claim 35 and thereby, are rejected for the reasons discussed above with respect to claim 35.
		Moreover, Claim 27 recites, “determine, at the UE, that an RRC configured DL physical channel or DL signal and an RRC configured UL physical channel or UL signal have a conflicting DL-UL direction in one or more symbols”. According to the claim limitation, RRC DL signal and RRC UL signal have one or more conflicting symbols. Claim does not clearly define with which UL-DL configuration the overlapping of symbols occurs and therefore, the claim limitation can cause different overlapping situations such as (i) RRC DL signal/channel has one or more symbols overlapping with the RRC UL signal, (ii) RRC DL signal/channel has one or more symbols overlapping with the semi-static DL-UL assignment, (iii) RRC UL signal/channel has one or more symbols whether RRC DL signal has conflicting symbol(s) with RRC UL signal, or RRC DL and UL signal have conflicting symbol(s) with the semi-static DL-UL assignment), the one or more overlapping/conflicting symbols can not be determined.
		Claims 28-34 depend upon claim 27 and thereby, are rejected for the reasons discussed above with respect to claim 27.
Examiner’s comment
		As claims 27 and 35 are not clear, examiner can not determine the prior art appropriate for the claimed invention and also can not determine the allowability of the claims. Therefore, no art rejection has been made regarding claims 27-40.









Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 21, 22, 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (US 20190053227 A1, hereinafter referred to as Huang).
		Re claim 21, Huang teaches an apparatus of a user equipment (UE) operable to communicate physical channels or signals based on an uplink-
	(i) one or more processors (260, 270) (Fig. 2-3, Par 0033-0038) configured to:
	(ii) decode, at the UE, the UL-DL configuration received from a New Radio (NR) base station (SFI 1, SFI 2), wherein the UL-DL configuration indicates a number of symbols of a slot corresponding to an uplink (Uplink symbols) and a number of symbols of the slot as corresponding to a downlink (downlink symbols) (Fig. 8-12, Par 0228-0237, Par 0262-0263, Par 0270, Par 0273, Par 0276);
	(iii) identify, at the UE, that the UL-DL configuration indicates a subset of symbols of a slot as corresponding to an uplink (UL symbols indicated by the SFI 1 and SFI2) (Fig. 8-12, Par 0228-0237, Par 0262-0263, Par 0270, Par 0273, Par 0276); and
	(iv) determine, at the UE, to cancel a reception of an RRC downlink channel or downlink signal in the subset of symbols of the slot that correspond to the uplink indicated by the UL-DL configuration based on a determination that at least one symbol of the RRC downlink channel or downlink signal would overlap with the subset of symbols that correspond to the uplink (not receiving downlink signal over the collision/overlapping symbols) (Fig. 8-13, Par 0230-0239, Par 0243-0245, Par 0249-0254, Par 0262-0269), wherein the downlink channel or downlink signal includes a physical downlink shared channel (PDSCH) (DL data channel), or a physical downlink control channel (PDCCH) (DL control channel) (Par 0245, Par 0248, Par 0251, Par 0253); and

		Re claim 22, Huang teaches to transmit an uplink channel or uplink signal in the set of symbols of the slot that correspond to the uplink (transmitting UL signal over the UL symbols) (Fig. 8-13, Par 0230-0239, Par 0243-0245, Par 0249-0254, Par 0262-0269).
		Re claim 25, Huang teaches to not perform both a transmission of the uplink channel or uplink signal in the set of symbols of the slot (uplink transmission does not occur over DL symbols) and a reception of a downlink channel or downlink signal in the set of symbols of the slot (downlink reception does not occur over UL symbols) (Fig. 8-13, Par 0230-0245, Par 0260-0269).

Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473